Illinois Official Reports

                                    Supreme Court



        Christopher B. Burke Engineering, Ltd. v. Heritage Bank of Central Illinois,
                                    2015 IL 118955




Caption in Supreme     CHRISTOPHER B. BURKE ENGINEERING, LTD., Appellant, v.
Court:                 HERITAGE BANK OF CENTRAL ILLINOIS et al., Appellees.



Docket No.             118955



Filed                  November 19, 2015



Decision Under         Appeal from the Appellate Court for the Third District; heard in that
Review                 court on appeal from the Circuit Court of Peoria County, the Hon.
                       Michael E. Brandt, Judge, presiding.



Judgment               Judgments reversed.
                       Cause remanded.


Counsel on             Jeffrey E. Krumpe, of Miller, Hall & Triggs, LLC, of Peoria, and Scott
Appeal                 R. Fradin and Scott J. Smith, of Much Shelist PC, of Chicago, for
                       appellant.

                       Michael A. Kraft, of Quinn, Johnston, Henderson, Pretorius & Cerulo,
                       of Peoria, for appellee Heritage Bank of Central Illinois.

                       Kevin R. Sido, Stephen R. Swofford and Adam R. Vaught, of
                       Hinshaw & Culbertson LLP, of Chicago, for amici curiae The
                       American Institute of Architects-Illinois Council et al.
     Justices                CHIEF JUSTICE GARMAN delivered the judgment of the court,
                             with opinion.
                             Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis
                             concurred in the judgment and opinion.



                                              OPINION

¶1         Christopher B. Burke Engineering, Ltd. (Burke Engineering) filed a complaint in civil
       court to foreclose on a mechanics lien on property owned by Carol and Glen Harkins.
       Heritage Bank of Central Illinois (Heritage Bank) has a mortgage interest in the same
       property. The circuit court of Peoria County invalidated the lien on grounds that the
       requirements for a mechanics lien set forth in section 1 of the Mechanics Lien Act were not
       met. 770 ILCS 60/1 (West 2008). Specifically, the circuit court found that the services
       provided by Burke Engineering did not constitute an improvement to the property and that
       the provision of services was not induced or encouraged by the property owner. The
       appellate court affirmed. 2015 IL App (3d) 140064. We allowed Burke Engineering’s
       petition for leave to appeal, pursuant to Illinois Supreme Court Rule 315 (eff. Jan. 1, 2015).

¶2                                          BACKGROUND
¶3         Around April 2008, Burke Engineering entered into an agreement with Glen Harkins
       (Harkins). Pursuant to the agreement, Burke Engineering was to survey a tract of land that
       Harkins was interested in purchasing and to draft and record a plat of subdivision for the
       property. At the time the agreement was entered into, the property was owned by Carol
       Schenck. Glen and Carol Harkins (the Harkinses) bought the property from Schenck after
       approximately six to twelve months of discussion. They closed on the property in August
       2008. Though the exact schedule of the engineering work is unclear, both parties agree that
       Burke Engineering began some work for Harkins before the closing and continued the work
       afterward.
¶4         In February 2009, after one house was built on a lot on the property and after Burke
       Engineering had recorded the final plat, conducted a wetlands survey, and provided services
       for planning roads, utilities, and sewers, Harkins stopped all work on the property. At that
       time, Burke Engineering had invoiced Harkins $109,549.69, but received no payment. Burke
       Engineering recorded a mechanics lien on the property and filed suit to foreclose on the lien
       against the Harkinses; Heritage Bank, which provided the Harkinses with the financing to
       purchase the property in exchange for a mortgage interest; and the Allisons, the family that
       purchased the one completed house. Burke Engineering settled with the Allisons and the
       Harkinses filed for bankruptcy. After discovery, Heritage Bank filed a motion for summary
       judgment based on allegations that the lien did not meet the requirements of section 1 of the
       Mechanics Lien Act and was thus invalid. 770 ILCS 60/1 (West 2008).
¶5         In her deposition, Carol Schenck—the owner of the property at the time Burke
       Engineering and Harkins entered into the contract at issue—stated that Harkins had
       mentioned that he was working with Burke Engineering, but that she had no knowledge
       regarding the substance of the agreement. She further stated that she had given no one

                                                  -2-
     authority to act on her behalf. Through documents, she attested that the property had been
     free of any improvements or contracts for improvements for at least six months prior to the
     sale.
¶6       Harkins testified that he had never intended to work with Schenck on developing the
     property and that he was not authorized to act on Schenck’s behalf. However, he testified that
     Schenck knew he had entered into a contract with an engineer to develop the property and
     that she had not objected to the contract.
¶7       The circuit court found that the services provided by Burke Engineering did not
     constitute an improvement as defined in section 1 of the Mechanics Lien Act and that the
     property owner had not induced or encouraged the work. Id. Therefore, the circuit court held
     that the lien was invalid and granted summary judgment in favor of Heritage Bank. The
     appellate court affirmed.

¶8                                            ANALYSIS
¶9       Before this court, Burke Engineering argues that the circuit court erred in granting
     Heritage Bank’s motion for summary judgment. Summary judgment is appropriate “if the
     pleadings, depositions, and admissions on file, together with the affidavits, if any, show that
     there is no genuine issue as to any material fact and that the moving party is entitled to a
     judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2014). This court reviews
     summary judgment rulings de novo. Lake County Grading Co. v. Village of Antioch, 2014 IL
115805, ¶ 18. Whether summary judgment was appropriate in this case turns on the court’s
     interpretation of section 1 of the Mechanics Lien Act. This court also reviews issues of
     statutory interpretation de novo. LaSalle Bank National Ass’n v. Cypress Creek 1, LP, 242 Ill.
2d 231, 237 (2011). In relevant part, section 1 of the Mechanics Lien Act provides that:
                 “(a) Any person who shall by any contract or contracts, express or implied, or
             partly expressed or implied, with the owner of a lot or tract of land, or with one whom
             the owner has authorized or knowingly permitted to contract, to improve the lot or
             tract of land or for the purpose of improving the tract of land, or to manage a structure
             under construction thereon, is known under this Act as a contractor and has a lien
             upon the whole of such lot or tract of land *** for the amount due to him or her for
             the material, fixtures, apparatus, machinery, services or labor, and interest at the rate
             of 10% per annum from the date the same is due. ***
                 (b) As used in subsection (a) of this Section, ‘improve’ means to furnish labor,
             services, material, fixtures, apparatus or machinery, forms or form work in the
             process of construction where cement, concrete or like material is used for the
             purpose of or in the building, altering, repairing or ornamenting any house or other
             building, walk or sidewalk, *** driveway, fence or improvement or appurtenances to
             the lot or tract of land or connected therewith ***; or fill, sod or excavate such lot or
             tract of land, or do landscape work thereon or therefor; or raise or lower any house
             thereon or remove any house thereto, or remove any house or other structure
             therefrom, or perform any services or incur any expense as an architect, structural
             engineer, professional engineer, land surveyor or property manager in, for or on a lot
             or tract of land for any such purpose; or drill any water well thereon; or furnish or
             perform labor or services as superintendent, time keeper, mechanic, laborer or


                                                 -3-
               otherwise, in the building, altering, repairing or ornamenting of the same; or furnish
               material, fixtures, apparatus, machinery, labor or services, forms or form work used
               in the process of construction where concrete, cement or like material is used, or drill
               any water well on the order of his agent, architect, structural engineer or
               superintendent having charge of the improvements, building, altering, repairing or
               ornamenting the same.” 770 ILCS 60/1(a), (b) (West 2014).
¶ 10       Whether Heritage Bank was entitled to summary judgment depends on whether the
       services provided by Burke Engineering constitute an improvement as defined in subsection
       (b) of the Mechanics Lien Act (Act) and whether Carol Schenck knowingly permitted
       Harkins to enter into a contract regarding the property while she owned it as set forth in
       subsection (a). 770 ILCS 60/1(b) (West 2014). “In matters of statutory construction, we
       endeavor to ‘ascertain and give effect to legislative intent.’ ” LaSalle Bank National Ass’n,
       242 Ill. 2d at 237 (quoting People v. Perry, 224 Ill. 2d 312, 323 (2007)). The plain language
       of the statute is the best indicator of legislative intent. Id. Where the language of the statute is
       clear and unambiguous, we apply it as written. Id. Only when the language is ambiguous do
       we turn to extrinsic aids to determine legislative intent. Id.

¶ 11               Whether Burke Engineering’s Services Constitute an Improvement
¶ 12       The appellate court concluded that Burke Engineering’s lien was invalid because there
       was no physical improvement to the property or calculable increase in the property’s value.
       2015 IL App (3d) 140064, ¶ 18. As Justice Lytton points out in his dissent, this conclusion
       ignores the fact that the statute provides a lien if a professional’s services result in an
       improvement or if the services are completed for the purpose of improving the property. Id.
       ¶ 43 (Lytton, J., dissenting); 770 ILCS 60/1(a) (West 2014); Pub. Act 94-627 (eff. Jan. 1,
       2006) (adding the words “or for the purpose of improving” to section 1 of the Act). Burke
       Engineering’s services—creating a plat of subdivision, surveying the property, planning out
       roads and sewers—were done to enable Harkins to develop a neighborhood on the property
       and thus were done for the purpose of improvement. There is no convincing evidence in this
       case that the engineering services were done for any other purpose. Compare Mostardi-Platt
       Associates, Inc. v. Czerniejewski, 399 Ill. App. 3d 1205, 1210 (2010) (concluding that
       surveying services done for the purpose of helping the defendant decide whether to exercise
       an option to purchase property were not done for the purpose of improving property and thus
       were not lienable).
¶ 13       If a physical improvement is required in order for an engineer to secure a lien for their
       work, then these professionals would be subject to the whims of the parties with whom they
       contract, who may decide to complete the project or not. Such an outcome is contrary to the
       protective purpose of the Act. Contract Development Corp. v. Beck, 255 Ill. App. 3d 660,
       669 (1994) (“Denying a lien on [the basis that the project was abandoned and the work
       provided no enhancement to the value of the property] thwarts the purpose of the Act since it
       benefits the owner who has breached the contract at the expense of the contractor, who has
       performed substantial services and is entitled to payment.”); see LaSalle Bank National
       Ass’n, 242 Ill. 2d at 243 (“The Mechanics Lien Act aims to ‘protect those who in good faith
       furnish material or labor for construction of buildings or public improvements.’ ” (quoting
       Lawn Manor Savings & Loan Ass’n v. Hukvari, 78 Ill. App. 3d 531, 532 (1979))).


                                                    -4-
¶ 14       The requirement of some physical improvement or calculable increase in property value
       is also contrary to long-standing case law. In Freeman v. Rinaker, the parties entered a
       contract under which Rinaker, an architect, was to design plans for a hotel. Freeman v.
       Rinaker, 185 Ill. 172, 175 (1900). However, construction on the hotel never began. Id. The
       court concluded that “[w]hen an architect draws plans and specifications for a building, even
       though he does not superintend its construction, he performs services for the purpose of
       building it” and is thus entitled to a lien. Id. at 176. Similarly, in Crowen v. Meyer, the parties
       entered into a contract under which Crowen, an architect, was to prepare plans and
       specifications for a building. Crowen v. Meyer, 342 Ill. 46, 47 (1930) (per curiam). At the
       time the parties entered into the contract, the property involved was owned by Charles
       Sopkin. Id. Sopkin had full knowledge of and consented to the contract. Id. He later
       conveyed the property to the defendants. Id. However, the defendants never started
       construction. Id. at 48. The court rejected the defendants’ argument that “no *** lien can be
       established unless there was an actual improvement on the land.” Id. at 51. The court then
       concluded that “[t]he language of section I *** gives to the architect a lien for services
       rendered for the purpose of improving property.” Id. at 52. We find no reason to depart from
       this rule.
¶ 15       Heritage Bank then argues that architects and engineers may obtain a lien under section 1
       only if their services are related to the raising or lowering of a house on the property, the
       removal of a house thereto, or the removal of a house or structure therefrom. This argument
       is based on a minor change in the punctuation of the section. Section 1 of the Act was first
       enacted in 1903. The original statutory section read as follows:
               “That any person who shall by any contract *** with one whom such owner has
               authorized or knowingly permitted to contract for the improvement of, or to improve
               the same, furnish materials, fixtures, apparatus or machinery for the purpose of, or in
               the building, altering, repairing or ornamenting any house or other building, walk or
               sidewalk, *** driveway, fence or improvement, or appurtenance thereto on such lot
               or tract of land ***; or fill, sod or excavate such lot or tract of land ***; or raise or
               lower any house thereon, or remove any house thereto, or perform services as an
               architect for any such purpose *** shall be known under this act as a contractor ***.”
               1903 Ill. Laws 230.
¶ 16       The section was amended in 1919 to make mechanics liens available to structural
       engineers for their performance of services. 1919 Ill. Laws 640. This change was made by
       adding the term “structural engineer” to the clause addressing the performance of services by
       an architect. In 1930, this court interpreted the phrase “perform services as an architect or as
       a structural engineer, for any such purpose” to mean the performance of any services
       “rendered for the purpose of improving property.” (Internal quotation marks omitted.)
       Crowen, 342 Ill. at 51-52. In 1937, the section was amended to allow a lien for work drilling
       water wells. 1937 Ill. Laws 904. The introductory language in the public act embodying this
       amendment indicates that this change was made for the purpose of including water
       well-diggers, and only this change was emphasized in italics. However, the drafters also
       changed one semicolon to a comma. The semicolon lies between the clause providing liens
       for raising, lowering, and removing houses or buildings and the clause establishing liens for
       the performance of services as an architect or structural engineer. This change was not
       specially referenced or emphasized in the public act. Section 1 has been amended several

                                                    -5-
       more times since 1937, but the relevant language and punctuation have remained the same.
       1951 Ill. Laws 1358; Pub. Act 76-749, § 1 (eff. Aug. 15, 1969); Pub. Act 77-439, § 1 (eff.
       Jan. 1, 1972); Pub. Act 81-1185, § 1 (eff. July 1, 1980); Pub. Act 84-702, § 1 (eff. Sept. 20,
       1985); Pub. Act 86-807, § 1 (eff. Jan. 1, 1990); Pub. Act 87-361, § 1 (eff. Jan. 1, 1992); Pub.
       Act 94-627, § 5 (eff. Jan. 1, 2006); Pub. Act 98-764, § 5 (eff. July 16, 2014).
¶ 17        Heritage Bank argues that, based on the use of the comma, the phrase “for such
       purposes” in the clause addressing services provided by architects, engineers, land surveyors,
       and property managers refers back only to the preceding clause, and thus that such
       professionals can obtain liens for their work only if that work was for the purpose of raising,
       lowering, or removing a house or building. This court interprets statutes to “ascertain and
       give effect to legislative intent” and avoids interpreting statutes in a manner that would create
       absurd results or render part of the statute a nullity. Nelson v. Artley, 2015 IL 118058, ¶¶ 25,
       27; LaSalle Bank National Ass’n, 242 Ill. 2d at 237. Heritage Bank’s interpretation is counter
       to all of these principles. We have found no indication that the legislature intended to restrict
       the availability of liens for architects and engineers in the 1937 amendment and are not
       convinced that the statute should be read so narrowly. The appellate court has, in the past,
       also recognized a broader interpretation of the statute. See Ohrenstein v. Howell, 227 Ill.
       App. 215, 219 (1st Dist. 1922) (“The present lien act allows a lien to any person who shall
       contract with the owner of a lot ‘for the improvement of, or to improve the same’ and shall
       furnish material and labor for any such purpose and expressly includes the services of an
       architect.”); First Bank of Roscoe v. Rinaldi, 262 Ill. App. 3d 179, 184 (2d Dist. 1994)
       (“Under the Act, architects, structural engineers, professional engineers, land surveyors, and
       property managers who perform any service or incur any expense for any purpose are entitled
       to a lien.”); Contract Development Corp. v. Beck, 255 Ill. App. 3d 660, 666 (2d Dist. 1994)
       (same).
¶ 18        Though there is no evidence of why the legislature changed the original semicolon to a
       comma, subsequent amendments reveal an overarching intent to expand the availability of
       mechanics liens. See, e.g., 1951 Ill. Laws 1358 (amending section 1 to include services
       provided by professional engineers and land surveyors); Pub. Act 84-702, § 1 (eff. Sept. 20,
       1985) (amending section 1 to include services by property managers). Furthermore, when
       property managers were added to the definition of a contractor, the legislature amended the
       first part of the section from “[a]ny person who shall by any contract *** to improve the lot
       or tract of land” to “[a]ny person who shall by any contract *** to improve a lot or tract of
       land or to manage a structure thereon.” (Emphasis added.) Id.; Pub. Act 81-1185, § 1 (eff.
       July 1, 1980). This change would not have been necessary if a property manager’s right to a
       lien was limited to providing services for the purpose of raising, lowering, or removing a
       house, as Heritage Bank suggests.
¶ 19        Additionally, this interpretation is illogical, because the professionals listed in the clause
       at issue—architects, structural engineers, professional engineers, land surveyors, and
       property managers—do not all participate in raising, lowering, or removing houses. See 225
       ILCS 305/5 (West 2014) (defining the practice of architecture); 225 ILCS 330/5 (West 2014)
       (defining the practice of land surveying); 225 ILCS 325/4(n) (West 2014) (defining the
       practice of professional engineering); 225 ILCS 340/5 (West 2014) (defining the practice of
       structural engineering); First Bank of Roscoe, 262 Ill. App. 3d at 186 (defining the practice of
       property management based on legislative history). Thus, it would be absurd to interpret the

                                                    -6-
       statute as providing these professionals with liens only when their services are used for
       projects that typically do not employ such professionals. Furthermore, section 1 was
       amended in 1951 to include professional engineers and land surveyors. 1951 Ill. Laws 1358.
       As defined by statute, the practice of land surveying includes “providing any *** plat ***
       which indicates land boundaries and monuments.” 225 ILCS 330/5(e)(2) (West 2014). If
       these services do not entitle a land surveyor to a lien, then adding professional engineers and
       land surveyors to the statute was a nullity.
¶ 20       At oral argument, Heritage Bank alternatively argued that the phrase “for any such
       purpose” relates back to any of the specifically listed types of improvements included in
       subsection (b). Under this interpretation, an architect, engineer, land surveyor, or property
       manager is entitled to a lien if his or her services are performed for the purpose of: furnishing
       labor, materials, fixtures, equipment, forms or form work, or apparatus for building,
       repairing, or ornamenting any house, other building, or appurtenance; filling, sodding, or
       excavating a lot or tract of land; or raising, lowering, or removing a house or other structure.
       Heritage Bank then asserts that Burke Engineering’s services—the drafting and recording of
       a final plat—were not done for any of these purposes. Burke Engineering accepts this
       definition, but argues that a plat of subdivision is done for such purposes. We agree. Large
       tracts of land that are to be subdivided must be surveyed and a plat of subdivision must be
       recorded before any building, structure, or other improvement can be built upon that
       property. See Plat Act (765 ILCS 205/1 et seq. (West 2014) (requiring, among other things,
       that a plat be made setting forth utilities, streets, and public grounds before land can be
       subdivided)). Thus, the creation of a plat of subdivision can be understood as a service
       performed for the purpose of building, repairing, or ornamenting structures and
       appurtenances on the property. In fact, the engineering services in this case led to the
       construction of one house on the property.

¶ 21                   Whether Schenck Knowingly Permitted Harkins to Contract
¶ 22       Having concluded that Burke Engineering’s work was done for the purpose of improving
       the property, we must now determine whether Carol Schenck knowingly permitted Harkins
       to enter into a contract regarding the property while she owned it.
¶ 23       Subsection 1(a) of the Act provides that a contractor has a lien if he or she contracts
       “with the owner of a lot or tract of land, or with one whom the owner has authorized or
       knowingly permitted to contract, to improve the lot or tract of land or for the purpose of
       improving the tract of land, or to manage a structure under construction thereon.” 770 ILCS
       60/1(a) (West 2014). All parties agree that Schenck was the owner of the property when the
       contract was entered into and thus Burke Engineering did not contract with the owner of the
       property at that time. All parties also agree that Schenck never expressly authorized Harkins
       to enter into any contracts on her behalf regarding the property. Thus, Burke Engineering’s
       lien is only superior to Heritage Bank’s interest in the property if Schenck knowingly
       permitted Harkins to enter into the contract.
¶ 24       The appellate court has interpreted the phrase “knowingly permitted” to mean that the
       property owner knew of the contract and failed to object to it or accepted the benefits of the
       improvements. Construx of Illinois, Inc. v. Kaiserman, 345 Ill. App. 3d 847, 857-58 (2003);
       Miller v. Reed, 13 Ill. App. 3d 1074, 1077 (1973); Fettes, Love & Sieben, Inc. v. Simon, 46


                                                   -7-
       Ill. App. 2d 232, 236 (1964). This is a logical interpretation. The statute addresses situations
       in which the owner authorizes a third party to contract on his or her behalf, then addresses
       whether an owner knowingly permitted a third party to contract regarding the property. This
       is similar to the concept in agency law of actual and apparent authority of an agent to act on
       behalf of a principal. See Rittenhouse & Embree Co. v. Warren Construction Co., 264 Ill.
619, 624 (1914) (“The foundation of the right to a mechanic’s lien is a valid contract with the
       owner of the lot or tract of land to be improved, or with his duly authorized agent ***.”).
       “ ‘Apparent authority *** is the authority which the principal knowingly permits the agent to
       assume ***. It is the authority which a reasonably prudent person, exercising diligence and
       discretion, in view of the principal’s conduct, would naturally suppose the agent to
       possess.’ ” Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 34 (quoting
       Gilbert v. Sycamore Municipal Hospital, 156 Ill. 2d 511, 523 (1993)). A principal can ratify,
       and thereby retroactively authorize an agent’s action, by accepting the benefits of that action.
       Horwitz v. Holabird & Root, 212 Ill. 2d 1, 14-15 (2004).
¶ 25        Heritage Bank argues that Burke Engineering cannot establish that Schenck knowingly
       permitted the contract because she did not receive any benefit from the work or induce the
       work in any way. This is the approach taken by the circuit court. Acceptance of a benefit is
       only one way, however, to show that a property owner knowingly permitted a party to
       contract regarding her property. If acceptance of a benefit were the only way to show an
       owner knowingly permitted someone to contract, contractors would again be needlessly at
       the mercy of the parties with whom they contract—a contracting party could abandon its
       project and claim any lien was invalid because the owner had not received a benefit. The
       amount of work done by the architect or engineer is likely the same up until that point,
       regardless of whether any physical manifestations of the work are evident. Thus, engineers,
       and other similarly situated professionals, must be able to demonstrate that a property owner
       knowingly permitted a third party to contract regarding the owner’s property without having
       to demonstrate that the owner accepted a benefit.
¶ 26        Heritage Bank also argues that Schenck did not knowingly permit the contract because
       she never knew the details of the contract between Harkins and Burke Engineering and never
       had an opportunity to object to the agreement. This is a far more compelling argument. We
       note that the appellate court did not address this issue at all and that the circuit court merely
       concluded that the owner did not “encourage or induce” the work by Burke Engineering. It is
       not clear from the record whether Schenck knew that the engineering work commenced
       before the closing day. Nor is it clear that she knew what Burke Engineering was expected to
       do under the contract. Furthermore, it is unclear whether she had or would have had any
       opportunity to object to the contract. As pointed out by Heritage Bank, the provision of some
       benefit is often (but not exclusively) the event that triggers the property owner to object. In
       this case, it is unclear whether Schenck could have said anything to Harkins to cancel or
       postpone the work until after they closed on the real estate transaction or if she ever had the
       opportunity to object to Burke Engineering using, modifying, or otherwise affecting the
       property for any purpose in connection with the work. Because these questions of fact
       remain, the circuit court erred in granting summary judgment for Heritage Bank. Therefore,
       we remand this case to the circuit court to consider whether Schenck knowingly permitted
       Harkins to enter into the contract under the standard we have set forth. If the court finds that
       Schenck knowingly permitted Harkins to enter into the contract regarding her property, then

                                                   -8-
       the lien attached when the contract was formed and is senior to Heritage Bank’s mortgage
       interest. 770 ILCS 60/1(a) (West 2014). If Schenck did not authorize or knowingly permit
       Harkins to contract, then the requirements of section 1 were not met until Harkins became the
       owner of the property, and thus no lien could have been created until after Heritage Bank
       secured its mortgage interest.

¶ 27                                         CONCLUSION
¶ 28       Section 1 of the Act provides a lien for services performed by an architect, engineer, land
       surveyor, or property manager for the purpose of improving property. 770 ILCS 60/1 (West
       2014). The Act does not restrict the availability of liens for these professionals to services
       performed only for the raising, lowering, or removal of a house. Because Burke
       Engineering’s services were done for the purpose of improving the property, the services are
       lienable. However, it is unclear whether Carol Schenck, owner of the property at the time the
       contract for services was entered into, knowingly permitted Harkins to enter into contracts
       regarding the property. Because the resolution of this issue involves unanswered material
       questions of fact, Heritage Bank is not entitled to summary judgment. Therefore, we reverse
       the judgments of the circuit and appellate courts insofar as they held the services did not
       constitute an improvement, and remand this case to the circuit court to determine whether
       Schenck knowingly permitted Harkins to contract regarding the property.

¶ 29      Judgments reversed.
¶ 30      Cause remanded.




                                                  -9-